Dismissed and Memorandum Opinion filed November 17, 2020.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-20-00644-CR

                          ERIC ROMERO, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 208th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1568554

                         MEMORANDUM OPINION

      Appellant is attempting a pro se appeal of the trial court’s order granting the
State’s motion to dismiss the cause because appellant was convicted in State v.
Romero, No. 1571876 (208th Dist. Ct., Harris County, Tex., Jul. 15, 2019),
appealed, No. 14-20-00662-CR (Tex. App.—Houston [14th Dist.]).

      In Texas, appeals in criminal cases are permitted only when they are
authorized by statute. State ex rel. Lykos, 330 S.W.3d 904, 915 (Tex. Crim. App.
2011); see Tex. Code Crim. Proc. Ann. art. 44.02. Generally, a criminal defendant
may only appeal from a final judgment. See State v. Sellers, 790 S.W.2d 316, 321
n.4 (Tex. Crim. App. 1990).

      Because this appeal does not fall within the exceptions to the general rule
that an appeal may be taken only from a final judgment of conviction, we have no
jurisdiction.

      Accordingly, the appeal is dismissed for want of jurisdiction.



                                     PER CURIAM

Panel Consists of Justices Bourliot, Zimmerer, and Spain.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2